Citation Nr: 1816001	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  18-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Seth C. Berman, Attorney


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  He was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDING OF FACT

The Veteran's bilateral hearing loss had its clinical onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are satisfied.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To grant service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

The Veteran was awarded the Purple Heart.  See 38 U.S.C. §1154(b).  He asserts that his hearing loss is related to in-service noise exposure, including from gunfire, tank fire, and helicopters without hearing protection.  He stated that he piloted a Huey gunship and was a gun team leader, and that there was significant battle damage to his aircraft.  Further, the Veteran stated he suffered hearing loss due to constant vibrations and operational and weapons noise in Vietnam.  He indicated that although he was aware of the indications of hearing loss, he was not aware of VA programs and benefits.  See September 2016 VA C&P Examination Report; December 2016 Statement In Support of Claim.  

The Veteran has a current diagnosis of bilateral hearing loss.  A September 2016 VA examination report reflects audiometric findings establishing the presence of a current bilateral hearing loss.  See September 2016 VA C&P Examination Report.  See also 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the Veteran's service treatment records do not reflect complaints, treatment, or findings of hearing loss.  See April 1967 Separation Exam.  However, in Reeves v. Shinseki, the Federal Circuit concluded that "although the record contained 


evidence of the cause of [the veteran's] disability - acoustic trauma mortar blasts 
. . . - he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  682 F.3d 988, 999 (Fed.Cir.2012) (emphasis in original).  If a veteran is "able to use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would [be] far easier for him to establish that there was a nexus between his military service and [a hearing disability]."  Id. As such, the Veteran would only have had to show that the hearing disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Id. at 999-1000 (footnote omitted).

Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish (1) the cause of the Veteran's current hearing loss disability, i.e. noise exposure from gunfire, tank fire, and helicopters, and (2) that he incurred a bilateral hearing loss disability during his active duty service.  Therefore, the Veteran must only show evidence that his hearing loss persisted beyond his military service.

As noted above, the Veteran indicated that although he experienced hearing loss symptoms after service, he did not seek treatment because he was unaware of VA services.  His audiometric findings establish the presence of a current bilateral hearing loss.  Sensorineural hearing loss is enumerated as a "chronic disease" listed under 38 C.F.R. § 3.303(a), and is thus entitled to presumptive service connection under 38 C.F.R. § 3.303(b).  Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  See Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  As such, there is sufficient evidence to award the Veteran entitlement to service connection for a bilateral hearing loss disability.

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


